Case 1:18-cr-00457-AMD Document 164 Filed 05/29/20 Page 1 of 3 PageID #: 2380

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

JN/DKK/LB/CJN                                     271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201


                                                  May 29, 2020


By Email and ECF

Thomas C. Green
Mark D. Hopson
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendants.
     Case 1:18-cr-00457-AMD Document 164 Filed 05/29/20 Page 2 of 3 PageID #: 2381



     I.       The Government’s Discovery

          Document Description                Category of                     Bates Range
                                          Discovery Pursuant
                                          to Protective Order

          Payroll and tax records         Discovery Material      DOJ_HUAWEI_A_0004874191 –
                                                                   DOJ_HUAWEI_A_0004875008

Financial institution records including   Discovery Material      DOJ_HUAWEI_A_0004875009 –
 account statements and Know Your                                  DOJ_HUAWEI_A_0004876219
          Customer records

Financial institution records including   Sensitive Discovery     DOJ_HUAWEI_A_0004876220 –
   Know Your Customer records,                  Material           DOJ_HUAWEI_A_0004878193
  meeting minutes, and compliance
                records

  Memorandum; Record relating to          Discovery Material      DOJ_HUAWEI_A_0004878194 –
   licenses; and trade compliance                                  DOJ_HUAWEI_A_0004882150
               records


                                                        Very truly yours,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                 By:     /s/ Julia Nestor
                                                        Alexander A. Solomon
                                                        Julia Nestor
                                                        David K. Kessler
                                                        Sarah Evans
                                                        Assistant United States Attorneys
                                                        (718) 254-7000

                                                        DEBORAH L. CONNOR
                                                        Chief, Money Laundering and Asset
                                                        Recovery Section, Criminal Division
                                                        U.S. Department of Justice

                                                 By:    /s/ Christian J. Nauvel
                                                        Laura Billings
                                                        Christian J. Nauvel
                                                        Trial Attorneys

                                                    2
Case 1:18-cr-00457-AMD Document 164 Filed 05/29/20 Page 3 of 3 PageID #: 2382



                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
